Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-18 have been considered but are moot in view of a new ground of rejection. Accordingly, the rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009211953 (hereafter JP ‘953) has been withdrawn; and, the rejection of claims 2-8 and 10-18 under 35 U.S.C. 103 as being unpatentable over JP 2009211953 (hereafter JP ‘953) as applied to claims 1 and 9 above, and further in view of JP 2008176971 (hereafter JP ‘971) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 28 December 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by JP 2009211953 (hereafter JP ‘953) has been withdrawn in view of Applicants’ Amendment.
Claim Rejections - 35 USC § 103
4.	The rejection of claims 2-8 and 10-18 under 35 U.S.C. 103 as being unpatentable over JP 2009211953 (hereafter JP ‘953) as applied to claims 1 and 9 above, and further in view of JP 2008176971 (hereafter JP ‘971) has been withdrawn in view of Applicants’ Amendment.
	
(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 4-9 and 12-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2009211953 (hereafter JP ‘953) in view of JP 2008176971 (hereafter JP ‘971), and further in view of Niu (US 20070212538).
Claim 1:	JP ‘953 discloses a separator (34 or 36, in Figure 1) comprising: 
a first metallic wire (e.g. 102) comprising a hydrophilic surface (i.e. a region of low-water repellency),
a second metallic wire (e.g., 104) comprising a hydrophobic surface (i.e. a region of high-water repellency); and.
a plurality of pores (spaces S1 and S2).
JP ‘953 does not disclose that the first metallic wire is intertwined with the second metallic wire to cross over the second metallic wire.
wherein the first metallic wire is intertwined with the second metallic wire to cross over the second metallic wire multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores.
JP ‘971 discloses a metallic material (wire) (108, in Figure 2(a)) wherein a first metallic wire (f1 or f2) is woven (intertwined) with a second metallic wire (f1 or f2) (see Fig. 2a and paragraphs {0056]-[0058]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic material of JP ‘953 such that the metallic wires are woven as taught by JP ‘971.

The JP ‘953 combination dies not disclose that the first metallic wire is intertwined with the second wire multiple times alone a first direction.
Niu in Figures 6-10 disclose a separator (804) wherein a first metallic wire is intertwined with a second metallic wire multiple times along a first direction (see e.g., nanowire network 812, in Fig. 8A and paragraphs [0137]-[0179]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of the JP ‘953 combination with the intertwined wire configuration of Niu.
One having ordinary skill in the art would have been motivated to make the modification to provide nanowires in a nanowire network, each physically and/or electrically connected to one or more other wires in a network, that would have formed an open, highly branched, porous, intertwined structure, with low overall diffusion resistance for reactants and waste diffusion, high structural stability and high electrical connectivity for electrons to ensure high catalytic efficiency, thus leading to high power density and lower overall cost (paragraph [0147], lines 1-7).
Claim 4:	The rejection of claim 4 is as set forth above in claim 1 wherein Niu in Figure 8A has been construed as disclosing a first metallic wire and second metallic wire that cross over each other by a uniform interval.
Claim 5:	The rejection of claim 5 is as set forth above in claim 1 wherein Niu in Figure 8A has been construed as disclosing a first metallic wire and second metallic wire that cross over each other by non-uniform intervals. 
Claim 6:	The rejection of claim 6 is as set forth above om claim 1 wherein JP ‘971 discloses a first metallic wire (fi or f2) and a second metallic wire (fi or f2) having the same diameter (30 µm, as per paragraph [0056]).
Claim 7:	The rejection of claim 7 is as set forth above in claim 1 wherein JP ‘953 combination does not disclose that the first metallic wire and the second metallic wire have different diameters.
However, JP ‘971 paragraph [0057] discloses “…Specifically, although depending on the strength of the material constituting the conductive fibers f1 and f2, it is generally desirable to have a diameter of approximately µm to several 10 µm”; and in paragraph [0058] “…the present invention is not limited thereto. In this case, when the mesh sheets 108a and 109b…have an extremely small diameter, a liquid film is formed to deteriorate the air permeability of the fuel gas and the oxidant gas, and conversely, when the mesh sheet has an extremely large diameter, the effect of discharging water droplets is reduced. Therefore, it is desirable that the grating width d and the grating width d have a lattice width in the range of 0.1 mm -1.5 mm…”

One having ordinary skill in the art would have been motivated to make the modification to provide a metallic material that would have reliably avoided the diffusion of the fuel gas and the oxidant gas into the diffusion layer by the mesh sheet (paragraph [0034]).
Claim 8:	The rejection of claim 8 is as set forth above in claim 1; however, the JP ‘953 combination does not disclose that each of the first and second metallic wires has a diameter in a range of 50 to 500 µm.
However, JP ‘971 discloses that the diameter of the conductive fibers (a diameter of about 30 µm) is not limited and specifically, it is generally desirable to have a diameter of approximately several µm to several 10 µm (paragraphs [0057]-[0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic wires of JP ‘951 combination to have a diameter in the range of 50 to 500 µm.
One having ordinary skill in the art would have been motivated to make the modification to provide a mesh sheet that would have reliably avoided the diffusion of 
Claim 9:	JP ‘953 discloses a fuel cell stack (10, in Figs 1 and 2) comprising:
a membrane-electrode assembly (50);
a gas diffusion layer (28 or 32) on one side of the membrane-electrode assembly (50)
a separator (34 or 36, in Figure 1) contacting at least a portion of the gas diffusion layer (28 or 32),
wherein the separator comprises:
a first metallic wire (e.g. 102) comprising a hydrophilic surface (i.e. a region of low-water repellency),
a second metallic wire (e.g., 104) comprising a hydrophobic surface (i.e. a region of high-water repellency); and.
a plurality of pores (spaces S1 and S2).
JP ‘953 does not disclose that the first metallic wire is intertwined with the second metallic wire to cross over the second metallic wire.
wherein the first metallic wire is intertwined with the second metallic wire to cross over the second metallic wire multiple times along a first direction, and the first metallic wire and the second metallic wire define a plurality of pores.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic material of JP ‘953 such that the metallic wires are woven as taught by JP ‘971.
One having ordinary skill in the art would have been motivated to make the modification to provide a polymer electrolyte fuel cell that would have been capable of reliably preventing water generated by a power generation operation from staying in a gas diffusion layer, thus improving draining performance (see paragraph [0018], [0020], [0020] and [0024]). 
The JP ‘953 combination dies not disclose that the first metallic wire is intertwined with the second wire multiple times alone a first direction.
Niu in Figures 6-10 disclose a separator (804) wherein a first metallic wire is intertwined with a second metallic wire multiple times along a first direction (see e.g., nanowire network 812, in Fig. 8A and paragraphs [0137]-[0179]). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the separator of the JP ‘953 combination with the intertwined wire configuration of Niu.

Claim 12:	The rejection of claim 12 is as set forth above in claim 9 wherein Niu in Figure 8A has been construed as disclosing a first metallic wire and second metallic wire that cross over each other by a uniform interval.
Claim 13:	The rejection of claim 13 is as set forth above in claim 9 wherein Niu in Figure 8A has been construed as disclosing a first metallic wire and second metallic wire that cross over each other by non-uniform intervals. 
Claim 14:	The rejection of claim 14 is as set forth above om claim 9 wherein JP ‘971 discloses a first metallic wire (fi or f2) and a second metallic wire (fi or f2) having the same diameter (30 µm, as per paragraph [0056]).
Claim 15:	The rejection of claim 15 is as set forth above in claim 9 wherein JP ‘953 combination does not disclose that the first metallic wire and the second metallic wire have different diameters.
However, JP ‘971 paragraph [0057] discloses “…Specifically, although depending on the strength of the material constituting the conductive fibers f1 and f2, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the diameter of the separator wires of the JP ‘953 combination in light of the teaching of JP ‘971 such that the diameters of f1 and f2 such that the diameters are different.
One having ordinary skill in the art would have been motivated to make the modification to provide a metallic material that would have reliably avoided the diffusion of the fuel gas and the oxidant gas into the diffusion layer by the mesh sheet (paragraph [0034]).
Claim 16:	The rejection of claim 16 is as set forth above in claim 9; however, the JP ‘953 combination does not disclose that each of the first and second metallic wires has a diameter in a range of 50 to 500 µm.
However, JP ‘971 discloses that the diameter of the conductive fibers (a diameter of about 30 µm) is not limited and specifically, it is generally desirable to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the metallic wires of JP ‘951 combination to have a diameter in the range of 50 to 500 µm.
One having ordinary skill in the art would have been motivated to make the modification to provide a mesh sheet that would have reliably avoided the diffusion of the fuel gas and the oxidant gas into the diffusion layer by the mesh sheet (paragraph [0058]). 
Claim 17:	The rejection of claim 17 is as set forth above in claim 1 wherein the JP ‘953 combination discloses that each of a first metallic wire (f1 or f2) and a second metallic wire (f1 or f2) extends in a first direction, and 
wherein a plurality of pores (S1 or S2) are spaced apart from each other in the first direction (see JP ‘971, Figure 2).
Claim 18:	The rejection of claim 18 is a set forth above in claim 1 and 17 above wherein the JP ‘953 combination disclose a first metallic wire comprises a plurality of first metallic wires (e.g. 102), and each of the plurality of first metallic wires comprises the hydrophilic surface (i.e. a region of low-water repellency),


a plurality of first metallic wires and the plurality of second metallic wires are alternately arranged along a second direction that is different from the first direction (Niu, in Figure 8A).
Claim 19:	The rejection of claim 19 is as set forth above in claim 9 wherein the JP ‘953 combination discloses each of first metallic wire (e.g., 102) and second metallic wire (e.g., 104) extends in the first direction, and a plurality of pores (S1 and S2) are spaced apart from each other in the first direction (see JP ‘953, Figure 1).

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action 

Examiner Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/Thomas H. Parsons/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729